GRIM, Judge.
The City of Bethlehem has filed exceptions in both of these cases to the schedule of damages exhibited by the viewers and to the report of the viewers. In support of its exceptions the City advances three contentions.
The City’s first contention is that these cases belong not in this court but in the state court. This matter has been decided previously, against the City.
The second contention is that Irving Fox, Trustee, is not the party to whom an award should be made. This, too, has been decided previously, against the City.
The third contention is that the damages should not have been fixed by the viewers at $385,000. Since the award of the viewers has been appealed from, the propriety of the amount must be determined in further proceedings in this court, and not by a ruling on exceptions.
Order
And now, October 6, 1961, the exceptions of the City of Bethlehem are dismissed. I make no ruling on the propriety of the amount awarded.